UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Miller Tabak Healthcare Transformation Fund (MTHFX) SEMI-ANNUAL REPORT December 31, 2011 Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Statement of Cash Flows 9 Financial Highlights 10 Notes to Financial Statements 11 Fund Expenses 18 Supplemental Information 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the Miller Tabak Healthcare Transformation Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Miller Tabak Healthcare Transformation Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS – 72.0% COMMERCIAL SERVICES – 2.1% HMS Holdings Corp.* $ DENTAL SUPPLIES & EQUIPMENT – 0.9% DENTSPLY International, Inc. HAZARDOUS WASTE DISPOSAL – 2.4% Stericycle, Inc.* MEDICAL INSTRUMENTS – 5.4% Boston Scientific Corp.* 55 Intuitive Surgical, Inc.* MEDICAL PRODUCTS – 8.6% CareFusion Corp.* Covidien PLC Varian Medical Systems, Inc.* MEDICAL-BIOMEDICAL/GENERICS – 7.9% Celgene Corp.* Illumina, Inc.* Momenta Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* MEDICAL-DRUGS – 27.0% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Novartis A.G. - ADR Novo Nordisk A/S - ADR Pfizer, Inc. Pharmasset, Inc.* Shire PLC - ADR MEDICAL-HMO – 13.6% Aetna, Inc. CIGNA Corp. Humana, Inc. 1 Miller Tabak Healthcare Transformation Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MEDICAL-HMO (Continued) UnitedHealth Group, Inc. $ MEDICAL-HOSPITAL – 1.5% Community Health Systems, Inc.* 10 Life Healthcare Group Holdings Ltd. 25 MEDICAL-WHOLESALE DRUG DISTRIBUTOR – 0.6% AmerisourceBergen Corp. REITS-HEALTH CARE – 2.0% 10 HCP, Inc. - REIT Health Care REIT, Inc. TOTAL COMMON STOCKS (Cost $380,119) Principal Amount CORPORATE BONDS – 0.7% MEDICAL INSTRUMENTS – 0.7% $ Boston Scientific Corp. 4.500%, 1/15/2015 TOTAL CORPORATE BONDS (Cost $4,228) Number of Contracts PURCHASED CALL OPTIONS – 0.1% 10 Health Care Select Sector SPDR Fund Exercise Price: $35, Expiration Date: January 21, 2012* TOTAL PURCHASED CALL OPTIONS (Cost $150) PURCHASED PUT OPTIONS – 0.0% 10 Health Care Select Sector SPDR Fund Exercise Price: $30, Expiration Date: February 18, 2012* 10 Health Care Select Sector SPDR Fund Exercise Price: $31, Expiration Date: January 21, 2012* 20 TOTAL PURCHASED PUT OPTIONS (Cost $291) 2 Miller Tabak Healthcare Transformation Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 16.0% Fidelity Institutional Money Market Fund, 0.19% ‡ $ TOTAL SHORT-TERM INVESTMENTS (Cost $97,552) TOTAL INVESTMENTS – 88.8% (Cost $482,340) Other Assets in Excess of Liabilities – 11.2% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (12.1)% COMMON STOCKS – (12.1)% DIALYSIS CENTERS – (1.2)% ) DaVita, Inc.* ) ELECTRONIC MEASURING INSTRUMENTS – (0.7)% ) Agilent Technologies, Inc.* ) MEDICAL INFORMATION SYSTEMS – (1.0)% ) Allscripts Healthcare Solutions, Inc.* ) MEDICAL INSTRUMENTS – (0.6)% ) Medtronic, Inc. ) MEDICAL LABS & TESTING SERVICES – (1.0)% ) Laboratory Corp. of America Holdings* ) MEDICAL PRODUCTS – (3.9)% ) Cooper Cos., Inc. ) ) Henry Schein, Inc.* ) ) Hospira, Inc.* ) ) Stryker Corp. ) ) MEDICAL-BIOMEDICAL/GENERICS – (1.1)% ) Amgen, Inc. ) MEDICAL-DRUGS – (0.7)% ) Endo Pharmaceuticals Holdings, Inc.* ) MEDICAL-GENERIC DRUGS – (1.9)% ) Mylan, Inc.* ) 3 Miller Tabak Healthcare Transformation Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) MEDICAL-GENERIC DRUGS (Continued) ) Watson Pharmaceuticals, Inc.* $ ) ) TOTAL COMMON STOCKS (Proceeds $77,007) ) Number of Contracts Value WRITTEN CALL OPTIONS – 0.0% (1 ) Novo Nordisk A/S Exercise Price: $120, Expiration Date: January 21, 2012* ) TOTAL WRITTEN CALL OPTIONS (Proceeds $135) ) TOTAL SECURITIES SOLD SHORT (Proceeds $77,142) $ ) ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. ‡ The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 4 Miller Tabak Healthcare Transformation Fund SUMMARY OF INVESTMENTS As of December 31, 2011 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Medical-Drugs 27.0% Medical-HM 13.6% Medical Products 8.6% Medical-Biomedical/Generics 7.9% Medical Instruments 5.4% Hazardous Waste Disposal 2.4% Commercial Services 2.1% REITS-Health Care 2.0% Medical-Hospital 1.5% Dental Supplies & Equipment 0.9% Medical-Wholesale Drug Distributor 0.6% Total Common Stocks 72.0% Corporate Bonds Medical Instruments 0.7% Total Corporate Bonds 0.7% Purchased Call Options 0.1% Total Purchased Call Options 0.1% Purchased Put Options 0.0% Total Purchased Put Options 0.0% Short-Term Investments 16.0% Total Investments 88.8% Other Assets in Excess of Liabilities 11.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 Miller Tabak Healthcare Transformation Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2011(Unaudited) ASSETS Investments in securities, at value (cost $481,899) $ Purchased options, at value (cost $441) Cash Receivables: Fund shares sold Dividends and interest Deposits with brokers for written optionsand short investments Due from advisor Prepaid expenses Total assets LIABILITIES Securities sold short, at value (cost $77,007) Written option contracts, at value (premium received $135) 80 Payables: Investment securities purchased Transfer agent fees Fund accounting fees Distribution fees - (Note 6) Administration fees Custody fees Chief Compliance Officer fees Trustees fees Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, purchased option contracts, securities sold short and written option contracts ) Net unrealized appreciation on investments Investments Purchased option contracts Securities sold short Written option contracts 55 NET ASSETS $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 6 Miller Tabak Healthcare Transformation Fund STATEMENT OF OPERATIONS For the sixth months ended December 31, 2011 (Unaudited) Investment Income Income Dividends $ Interest 87 Total income Expenses Advisory fee Distribution fees - (Note 6) Administration fees Transfer agent fees Fund accounting fees Registration fees Offering costs Audit fees Custody fees Chief compliance officer fees Shareholder reporting fees Trustees fees and expenses Legal fees Insurance fees Miscellaneous expenses Total expenses before interest expense, dividends on short positions and waived advisor fees Advisory fee waived ) Other expenses reimbursed ) Interest expense and dividends on short positions Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Investments Net realized gain (loss) on: Investments ) Purchased option contracts Securities sold short Written option contracts Net realized loss on investments ) Change in unrealized appreciation (depreciation) on: Investments Purchased option contracts Securities sold short Written option contracts ) Net unrealized appreciation on investments Net realized and unrealized loss on investments ) Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 7 Miller Tabak Healthcare Transformation Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended December 31, 2011 For the Period September 30, 2010* INCREASE (DECREASE) IN NET ASSETS FROM: (Unaudited) to June 30, 2011 Operations Net investment loss $ ) $ ) Net realized loss on investments, purchased option contracts, securities sold short and written option contracts ) ) Net change in unrealized appreciation on investments, purchased option contracts, securities sold short and written option contracts Net increase (decrease) in net assets resulting from operations ) Capital Transactions Net proceeds from shares sold Cost of shares redeemed ) - Net change in net assets from capital transactions Total increase (decrease) in net assets ) Net Assets Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ - Capital Share Transactions Shares sold Shares redeemed ) - Net increase * Commencement of Operations. See accompanying Notes to Financial Statements. 8 Miller Tabak Healthcare Transformation Fund STATEMENT OF CASH FLOWS For the Six Months EndedDecember 31, 2011 Increase/(Decrease) in Cash Cash flows provided by (used for) operating activities: Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to Net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Sale of short-term investment, net Increase in deposits with brokers for short sales ) Increase in dividends payables on securities sold short (9 ) Decrease in dividends and interest receivables Decrease in receivables for securities sold Decrease in due from advisor Decrease in other assets Increase in payables for securities purchased ) Increase in accrued expenses ) Net realized loss on investments Unrealized appreciation on securities ) Net cash used for operating activities ) Cash flows provided by / (used for) financing activities Proceeds from sale of shares Redemption of shares, net of redemption fees ) Dividends paid to shareholders, net of reinvestments - Net cash provided by financing activities Net increase in cash 32 Cash at beginning of period Cash at end of period $ See accompanying Notes to Financial Statements. 9 Miller Tabak Healthcare Transformation Fund FINANCIAL HIGHLIGHTS Per share operating performance. For the Six For a capital share outstanding throughout the Period. Months Ended For the period December 31, September 30, 2010* to (Unaudited) June 30, 2011 Net asset value, beginning of period $ $ Income from Investment Operations Net investment income )1 )1 Net realized and unrealized gain (loss) on investments, purchased option contracts, securities sold short and written option contracts ) Total from investment operations ) Net asset value, end of period $ $ Total return %)2 %2 Ratios and Supplemental Data Net assets, end of period (000) $ $ Ratio of expenses to average net assets4 Before fees waived and expenses absorbed %3 %3 After fees waived and expenses absorbed %3 %3 Ratio of net investment income to average net assets Before fees waived and expenses absorbed %)3 %)3 After fees waived and expenses absorbed %)3 %)3 Portfolio turnover rate 41
